DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17, 19, and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent No. 9,915,175) in view of Wilkinson (GB2176253).
Regarding claims 1 and 17, the Miller et al. (hereinafter Miller) reference discloses a seal assembly (100) comprising: 
a rotating seal runner (104) having an outer radial surface (outer radial surface of 104); and 
one or more rotationally stationary seal rings (140,146) disposed radially outboard of the seal runner (Fig. 1A), each seal ring having an inner radial surface (inner radial surface of 140,146), the inner radial surface and the outer radial surface defining a sealing interface therebetween (Fig. 1A); 
wherein an axially extending shape of the inner radial surface is selected utilizing a predicted shape of the outer radial surface at a selected operating condition of the seal assembly (Fig. 1A);
wherein the selected operating condition is at an elevated operating temperature relative to ambient conditions (Figs. 1A). The method of claim 17 is obvious in view of the rejection of claim 1. Note that a random seal shape not corresponding to the seal runner cannot be used.
However, the Miller reference fails to explicitly disclose the axially extending shape of the inner radial surface being one or more of convex or concave.
The Wilkinson reference, a seal for a shaft, discloses changing the inner radial surface shape to fit the environment (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner radial surface of the Miller reference to be one or more of convex or concave in view of the teachings of the Wilkinson reference in order to allow for proper sealing of different environments.
Regarding claims 2, 9 and 19, the modified Miller reference discloses the one or more seal rings comprises: 
a first seal ring (140); and 
a second seal (146) axially aftward of the first seal ring (Fig. 1A).
Regarding claims 3, 10, and 20, the Miller reference discloses the invention substantially as claimed in claims 1, 9, and 17.
However, the Miller reference fails to explicitly disclose the first seal ring has a first inner radial surface shape and the second seal ring has a second inner radial surface shape different from the first inner radial surface shape.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the inner radial surface of different shapes in the Miller reference, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to ensure proper sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 5 and 12, the modified Miller reference discloses a shape of the outer radial surface at ambient conditions differs from the predicted shape of the outer radial surface at the selected operating condition (e.g. inherent since the seal runner is subject to extreme temperatures and rotation).
Regarding claims 7 and 14, the modified Miller reference discloses the one or more seal rings are retained in a seal housing (e.g. housing in Fig. 1A).
Regarding claim 8, the Miller reference discloses a gas turbine engine (Fig. 2), comprising: 
a combustor (216); 
a turbine (214) driven by products of the combustor; 
a compressor (212) operably connected to the turbine and driven by rotation of the turbine; and 
a seal assembly (100) to seal between a rotating component and a rotationally stationary component of the gas turbine engine (Fig. 1A), comprising: 
a rotating seal runner (104) disposed at the rotating component having an outer radial surface (outer radial surface of 104); and 
one or more rotationally stationary seal rings (140,146) disposed radially outboard of the seal runner at the rotationally stationary component (Fig. 1A), each seal ring having an inner radial surface (inner radial surface of 140,146), the inner radial surface and the outer radial surface defining a sealing interface therebetween (Fig. 1A); 
wherein an axially extending shape of the inner radial surface is selected utilizing a predicted shape of the outer radial surface at a selected operating condition of the seal assembly (Fig. 1A);
wherein the selected operating condition is at an elevated operating temperature relative to ambient conditions (Figs. 1A).
However, the Miller reference fails to explicitly disclose the axially extending shape of the inner radial surface being one or more of convex or concave.
The Wilkinson reference, a seal for a shaft, discloses changing the inner radial surface shape to fit the environment (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inner radial surface of the Miller reference to be one or more of convex or concave in view of the teachings of the Wilkinson reference in order to allow for proper sealing of different environments.
Regarding claim 15, the modified Miller reference discloses the rotating component is a shaft of the gas turbine engine (Fig. 1A).
Regarding claim 16, the modified Miller reference discloses a bearing system supportive of the shaft, the seal assembly configured to seal the bearing system (Col. 3, Line 60-Col. 4, Line 3).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Wilkinson as applied to claims 1-3, 5, 7-10, 12, 14-17, 19, and 20 above, and further in view of Jarmon (US Pub. No. 2010/0242437).
	Regarding claim 18, the modified Miller reference discloses the invention substantially as claimed in clam 17.
	However, the modified Miller reference fails to explicitly disclose the outer radial surface shape is predicted via thermos-structural analysis.
	The Jarmon reference, a turbine structure, discloses the use of thermo-structural analysis (Para. [0019]).
It would have been obvious to one of ordinary skill in the art at the time of filing to use thermo-structural analysis in the Miller reference in view of the teachings of the Jarmon reference in order to predict proper seal shape and thickness.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7-10, 12, 14- 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675